The plaintiff is requesting a stay of arbitration proceedings under an uninsured motorist provision in an insurance policy, since the defendants Santagata have failed to comply with a request for a physical examination. The policy provides: "The injured person shall submit to physical examination by physicians selected by Safeco when and as often as Safeco may reasonably require." This is one of the conditions precedent to arbitration.Frager v. Pennsylvania General Ins. Co.,155 Conn. 270, 277. The exhibits fail to disclose any waiver of the condition on the part of the plaintiff. The most that can be said for the defendants Santagata is that there was a misunderstanding concerning the effect of a termination of medical treatment. Compensation for pain and suffering can be recovered for a reasonable time in the future even though no permanency is claimed. Schultz v. Pivar,370 Pa. 271, 279. The plaintiff is making a reasonable request, especially when the defendants Santagata do not intend to terminate their claim for pain and suffering contemporaneously with medical treatment. The stay is granted, subject, however, to restoration on compliance. *Page 302